   Case: 2:19-cv-02493-ALM-EPD Doc #: 8 Filed: 09/16/19 Page: 1 of 1 PAGEID #: 103


                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION
JOSEPH O’BYRNE, et al.,             :

              Plaintiff(s),                   :     Case No. 2:19-cv-2493
       vs.                                          Chief Judge Algenon L. Marbley
                                              :     Chief Magistrate Judge Elizabeth P. Deavers

WEYERHAEUSER COMPANY, et al.,                 :

              Defendant(s).                   :


                                         NOTICE
PROCEEDING:           PRELIMINARY PRETRIAL CONFERENCE
PLACE:                ROOM 208
                      Kinneary U.S. Courthouse
                      85 Marconi Blvd.
                      Columbus, OH 43215
DATE/TIME:            OCTOBER 8, 2019 at 11:30 A.M.
PLEASE NOTE:

       1. The report required by Rule 26(f) of the Federal Rules of Civil Procedure must be
filed no fewer than seven (7) days prior to the pretrial conference.

       2. The required form can be found on the Court’s website, www.ohsd.uscourts.gov
Click on “Forms” and then select “Rule 26(f) Report of the Parties (Eastern Division
Only).” Please Note: The Rule 26(f) Report for the Eastern Division has changed.
Please ensure that you are using the correct form.

       3. Parties or principals are welcome, but not required, to participate in the
conference. The Eastern Division General Order on Pretrial Conferences can also be found
on the Court’s website.

       4. The conference may be conducted by telephone if all parties agree to participate
by telephone if the parties indicate this preference on their Rule 26(f) Report. To initiate the
conference, counsel are directed to join together on one line and then call the Court at 614-
719-3460 or provide the Court with a call-in number. Prior to the scheduled date and time,
counsel must inform the Court that the conference will be by telephone, and shall designate
the person responsible for initiating the call or provide the call-in number.


DATE: September 16, 2019                            s/Sherry Nichols
                                                    Sherry Nichols, Courtroom Deputy
                                                    Sherry_Nichols@ohsd.uscourts.gov
                                                    614-719-3461
